PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                               No. 94-5704

JUVENILE MALE,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                               No. 94-5705

UNDER SEAL,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                               No. 94-5706

UNDER SEAL,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                               No. 94-5708

UNDER SEAL,
Defendant-Appellant.
Appeals from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CR-94-229-S, CR-94-242-S)

Argued: November 3, 1995

Decided: February 2, 1996

Before RUSSELL and HALL, Circuit Judges, and MICHAEL,
Senior United States District Judge for the Western District of
Virginia, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Senior Judge Michael wrote the opin-
ion, in which Judge Russell and Judge Hall joined.

_________________________________________________________________

COUNSEL

ARGUED: Stephen L. Purcell, Columbia, Maryland, for Appellants.
Andrew George Warrens Norman, Assistant United States Attorney,
Baltimore, Maryland, for Appellee. ON BRIEF: Mark L. Gitomer,
CARDIN & GITOMER, P.A., Baltimore, Maryland; Alan C. Drew,
DREW & GOLDBERG, Upper Marlboro, Maryland; Arcangelo M.
Tuminelli, Baltimore, Maryland, for Appellants. Lynne A. Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

OPINION

MICHAEL, Senior District Judge:

This matter comes before the court upon four juveniles' consoli-
dated appeal of an order of the United States District Court, District
of Maryland, denying the juveniles' respective motions to dismiss
informations charging delinquency. The juveniles moved the district

                    2
court to dismiss the informations, pursuant to 18 U.S.C. § 5036,
claiming that the government had failed to bring them to trial within
thirty days of "administrative detention" by the United States Immi-
gration and Naturalization Service ("INS"). The juveniles moved for
dismissal also on the ground that the juveniles' respective parents or
guardians were not "immediately notified" of the juveniles' arrests,
and on the ground that the juveniles were not brought before a Magis-
trate Judge "forthwith" following their being taken into INS custody
on April 5, 1994, as required pursuant to 18 U.S.C.§ 5033. We affirm
the district court and hold that the provisions relied upon by the juve-
niles are not invoked until a juvenile is charged by information with
an act of delinquency, as required pursuant to 18 U.S.C. §§ 5031 and
5032.

I.1

On April 5, 1994, agents of the INS and of the Federal Bureau of
Investigation ("FBI") conducted a search of a private residence
located in Mitchelville, Maryland, where it was suspected that Chi-
nese nationals were holding kidnaped Chinese nationals in further-
ance of an international conspiracy to smuggle illegal aliens from the
Peoples Republic of China into the United States. The agents placed
the juvenile2 under arrest.3 Upon questioning by the agents, the juve-
nile recited an incorrect birth date, and, as a result of the incorrect
information, the INS was unable to verify the juvenile's immigration
status. Accordingly, the INS placed the juvenile into so-called "ad-
ministrative detention" pending deportation proceedings. On May 27,
_________________________________________________________________
1 We address the issues presented by this appeal in light of the facts
presented by the lead case, No. 94-5704, regarding the juvenile desig-
nated as "Juvenile Numbered `24'." We understand that the facts regard-
ing Juveniles Numbered "22," "26," and"31" are substantially similar
and present no basis for any factual distinction to the legal analysis of
this appeal.
2 At the time of his arrest, the suspect was a minor under the age of
eighteen and therefore a "juvenile" as that term is defined by 18 U.S.C.
§ 5031.
3 The juvenile's father was placed under arrest at the same time. At all
times relevant to this matter, the juvenile's father was in custody. The
juvenile's mother is reportedly deceased.

                    3
1994, the INS learned of the juvenile's correct birth date and con-
firmed the juvenile's status as a lawful resident of the United States.

On June 3, 1994, the government filed a criminal complaint charg-
ing the juvenile, among others, with kidnaping and conspiracy to kid-
nap, in violation of 18 U.S.C. § 1201; with hostage taking, in
violation of 18 U.S.C. § 1203; and with transportation and harboring
of illegal aliens, in violation of 8 U.S.C. § 1324.4 On that same date,
the INS dismissed its deportation proceedings and released the juve-
nile into the custody of the United States Marshal. Additionally, on
that same date, the juvenile was arraigned before a Magistrate Judge.

On June 6, 1994, the juvenile was again brought before a Magis-
trate Judge and counsel was appointed. On June 8, 1994, the govern-
ment filed an information charging the juvenile with delinquency.5 On
June 9, 1994, the government filed a motion to transfer seeking leave
to try the juvenile as an adult. On June 23, 1994, the district court
denied the government's motion to transfer.

On July 13 - 15, 1994, a bench trial was conducted before the Hon-
orable Frederic N. Smalkin, Judge, United States District Court for
_________________________________________________________________
4 The record is devoid of any explanation regarding the government's
filing the criminal complaint against the juvenile. The court can only
assume that the government filed the complaint against the juvenile
because the juvenile had turned eighteen years old on the day before the
complaint was filed. The court assumes further that the government's fil-
ing the criminal complaint was in error and that such error is both harm-
less and irrelevant to the questions currently placed before it.
5 The government filed two informations against the juvenile on June
8, 1994. The first information charged the juvenile with kidnaping and
conspiracy to kidnap, in violation of 18 U.S.C.§ 1201; conspiracy to
interfere with commerce by threats or violence, in violation of 19 U.S.C.
§ 1951(a); hostage taking, in violation of 18 U.S.C. § 1203; collection of
an extension of credit by extortionate means, in violation of 18 U.S.C.
§ 894; use of a firearm during a crime of violence, in violation of 18
U.S.C. § 924(c), and aiding and abetting, in violation of 18 U.S.C. § 2.
After a procedural challenge to the information on the ground that the
government had failed to charge an offense of juvenile delinquency, the
government filed a superseding information alleging the same criminal
offenses as acts of juvenile delinquency, pursuant to 18 U.S.C. § 5032.

                     4
the District of Maryland. Judge Smalkin adjudged the juvenile guilty
as to Counts One, Three, Four, and Seven of the information. On Sep-
tember 9, 1994, the juvenile was committed to the custody of the
United States Attorney General for a term of five years.

II.

We review the question of whether the district court erred in deny-
ing the juveniles' motions to dismiss, pursuant to the speedy trial pro-
vision of the so-called Juvenile Justice and Delinquency Prevention
Act, 18 U.S.C. § 5036, under a de novo standard of review. See
United States v. United Medical & Surgical Supply Corp., 989 F.2d
1390, 1398 (4th Cir. 1993) ("Because the Defendants' challenge is
not to the existence of the facts contained in the indictment, but
whether those facts demonstrate a failure timely to prosecute their
cases, resolution of this issue turns on questions of law which are
reviewed de novo." (citations omitted)).

Title 18, United States Code, Section 5036 provides in relevant part
that "[i]f an alleged delinquent who is in detention pending trial is not
brought to trial within thirty days from the date upon which such
detention was begun, the information shall be dismissed . . . ."
(emphasis added). The juveniles focus on the term"detention" in
arguing that their detention began on April 5, 1994, when the INS
agents placed them into "administrative detention." Under the juve-
niles' viewpoint, detention means federal detention -- regardless of
whether such detention is "administrative detention" by the INS or
criminal custody by the FBI. See United States v. Romulus, 949 F.2d
713, 716 (4th Cir. 1991) ("The thirty-day speedy trial period begins
to run from the date on which a juvenile is taken into federal cus-
tody."), cert. denied, 503 U.S. 992 (1992); United States v. Doe, 882
F.2d 926, 928 (5th Cir. 1989) ("detention" began at "the moment [the
juvenile] was first placed in physically restrictive custody"). Accord-
ing to the juveniles, the informations against them should have been
dismissed because more than thirty days elapsed between the point
when the juveniles' "detention" began on April 5, 1994, and the trial
of the juveniles commenced on July 13, 1994.

The government, on the other hand, focuses its argument on the
phrase "detention pending trial." The government argues that the term

                     5
"detention" as used in § 5036 means custody pending the trial for an
alleged act of juvenile delinquency. Under the governments view-
point, the thirty-day speedy trial time clock did not begin to run until
the date on which the juveniles were charged with acts of delinquency
-- June 8, 1994 for Juvenile Numbered "24"; June 16, 1994 for Juve-
niles Numbered "22," "26," and "31." According to the government,
the district court properly refused to dismiss the informations because
the juveniles' trial commenced within thirty days of the government's
filing the informations against the juveniles.6

We agree with the government. We note from the outset that proper
statutory interpretation is compromised considerably when single
terms or discrete phrases are improperly parsed from qualifying lan-
guage within the provision. In this case, the juveniles pluck out the
term "detention" and argue that detention includes any federal deten-
tion -- regardless of the federal agency involved or of the purposes
for detention. The government relies upon the phrase"detention pend-
ing trial" to arrive at its conclusion that the detention pursuant to
§ 5036 must be the detention relative to the charge of juvenile delin-
quency. We believe that the government's position is bolstered when
the language of the provision is examined under a broader scope: it
is the "alleged delinquent" who must be in "detention pending trial."
The speedy trial provision of § 5036 is not triggered until the juvenile
is charged by information and thus obtains the status of an "alleged
_________________________________________________________________
6 Regarding Juvenile Numbered"24," the government contends that the
time period between June 9, 1994, and June 23, 1994, is excluded prop-
erly from the calculation of the thirty-day speedy trial requirement of
§ 5036 because the time period during which the district court considered
the government's motion to transfer to adult status qualifies for the "in
the interest of justice in the particular case" exemption of that section.
See United States v. Wong, 40 F.3d 1347, 1371 (3d Cir. 1994); Romulus,
949 F.2d at 716. The juvenile does not appear to contest the govern-
ment's contention. We note with interest that in these cases cited by the
government, the district courts in each granted the government's motions
to transfer, and therefore the speedy trial provision of § 5036 was ren-
dered inapplicable. However, because the juvenile does not raise the
issue, we assume without deciding that the time period from June 9, 1994
to June 23, 1994, is excluded properly from the calculation of the speedy
trial time in the case where a district court denies the government's
motion to transfer and the provision of § 5036 remains applicable.

                    6
delinquent."7 Thus, the proper interpretation of the plain language of
the applicable provisions reveals that until a juvenile has been
charged by an information, pursuant to § 5032, with the commission
of an act of delinquency which would have been a crime if committed
by an adult, pursuant to § 5031, then the juvenile is not an "alleged
delinquent who is in detention pending trial" for the purpose of invok-
ing the thirty-day speedy trial provision of § 5036.8

The juveniles misplace their reliance upon a statement by a panel
of this court in Romulus that "[t]he thirty-day speedy trial period
begins to run from the date on which a juvenile is taken into federal
custody." In Romulus, the juvenile-defendant was arrested and taken
into custody by the North Carolina State Police on April 2, 1990. The
_________________________________________________________________
7 Juvenile Numbered "24" argues that the government knew that it was
going to prosecute the juvenile and that the delay in filing the informa-
tion was a mere ruse to delay the proceeding against the juvenile. This
allegation, however, ignores the factual evidence that the juvenile pro-
vided the INS agents with an incorrect birth date. Counsel for the gov-
ernment represented to this court that the computer records of the INS
are very specific and that database retrieval procedures require precise
data input. This court has no basis for questioning the government's
counsel's representation. Besides, the juvenile would have us engraft lan-
guage onto § 5036 such as: "If a juvenile who is arrested and will likely
be charged delinquent is in any federal detention for a period of more
than thirty days before trial on any federal charge resulting from the
arrest, then the court shall dismiss the information." Congress did not
draft § 5036 so broadly and this court declines so to amend.
8 In United States v. Doe, 882 F.2d 926 (5th Cir. 1989), the court held
that the thirty-day speedy trial clock pursuant to§ 5036 began to run
when the juvenile was "first placed in physically restrictive custody." Id.
at 928. The Doe court relied upon the ordinary usage of the word "deten-
tion": "`(1) the act or fact of detaining: (a) holding in custody . . . .'" Id.
(quoting Webster's Third New International Dictionary 616). As a result
of such reliance, the court rejected the government's assertion that "de-
tention" began when a detention order was filed. The Doe court con-
cluded that the government's interpretation of § 5036 would require the
court to add to the language of § 5036. We, however, do not find the Doe
analysis to be persuasive. The interpretation of§ 5036 that we adopt
today does not require us either to supplement the language of the provi-
sion or to ignore its significant qualifying language.

                    7
juvenile-defendant first appeared before a federal magistrate judge on
July 2, 1990. The juvenile-defendant sought dismissal on the ground
that he had not been tried within thirty days of his being taken into
custody. This court concluded that the § 5036 speedy trial clock
began to run when the juvenile was taken into federal custody -- as
opposed to state custody. The use of the term "federal custody" in
Romulus should not be read as suggesting that every form of deten-
tion or custody effected by every department or agency of the federal
government will necessarily trigger the speedy trial provision of
§ 5036. In the instant action, therefore, we define federal custody or
detention for purposes of the § 5036 speedy trial provision as custody
or detention pending trial pursuant to the charge by information of an
act of delinquency.

III.

In accordance with the foregoing analysis, we are able to dispose
quickly of the juveniles' two remaining claims. Section 5033 provides
in relevant part that "[w]henever a juvenile is taken into custody for
an alleged act of juvenile delinquency, the arresting officer . . . shall
immediately notify . . . the juvenile's parents, guardian, or custodian
of such custody." The juveniles claim that the government failed to
"immediately notify" their respective parents or guardians of their
arrests on April 5, 1994, in violation of § 5033. Regarding Juvenile
Numbered "24," the government claims that it notified the juvenile's
father, who was himself in federal custody, within four days of the
juvenile's initial appearance before the federal magistrate judge, in
compliance with § 5033.9 We conclude that the requirement that the
government "immediately notify" the juvenile's parent was not
invoked on April 5, 1994, when the juvenile was initially arrested and
_________________________________________________________________
9 Interestingly, the juvenile does not argue that a four-day period
between the juvenile's arrest and the government's notifying the parent
violates the "immediately notify" requirement of § 5033. The govern-
ment points out that the juvenile was not prejudiced by the four-day
period because the juvenile's parent was in federal custody and was
unable to render substantive assistance to the juvenile. For the purposes
of this appeal, we assume that the juvenile concedes that a four-day
period does not violate the "immediately notify" requirement of § 5033,
and we decline to comment on the merits of the government's position.

                    8
placed into "administrative detention" by the INS; rather, the require-
ment was invoked on June 8, 1994, when the juvenile"was taken into
custody [of the U.S. Marshal] for an alleged act of juvenile delin-
quency." Again, the determinative factor is that the juvenile was not
taken into custody for an alleged act of delinquency until the informa-
tion alleging such an act of delinquency was filed on June 8, 1994.
Thus, the district court was correct in declining to dismiss the infor-
mation against the juvenile on the claim that the government had
failed to "immediately notify" the juvenile's parent, in violation of
§ 5033.10
_________________________________________________________________

10 Regarding Juvenile Numbered"31," the government claims, without
opposition, that the government contacted the juvenile's uncle and
explained the nature of the charges against the juvenile. The court
assumes that this contact occurred on or about June 16, 1994. Regarding
Juvenile Numbered "22," the government claims that it was unsuccessful
in notifying the juvenile's next-of-kin because the juvenile refused to
answer any questions regarding his relatives. Regarding Juvenile Num-
bered "26," the government claims that it notified the juvenile's brother.
In these latter two cases, the government relies upon the juveniles'
respective counsels' representations that it was their opinion that the gov-
ernment had complied with the parental notification provision of § 5033.

These juveniles suggest that the government failed to comply with the
parental notification requirement because it failed to notify the Chinese
Consulate. See United States v. Doe, 862 F.2d 776 (9th Cir. 1988)
("section 5033 requires that the Consulate be notified of [an alien's] sta-
tus"). The Doe court relied upon a previous case, United States v. Doe,
701 F.2d 819 (9th Cir. 1983), in which it held:"For those juveniles
whose parents live outside the United States, if it is not feasible to notify
a parent or guardian, the government could alternatively notify a foreign
consulate in the United States." Id. at 822. In the instant case, there is no
factual basis supporting the contention that the juveniles' parents were
outside the United States. Furthermore, the two Doe cases involved juve-
niles who were illegal aliens in the United States. In the instant action,
the record is unclear whether any of the juveniles were illegal aliens.
Consequently, we are not convinced that the "immediately notify" provi-
sion of § 5033 requires the government to notify a foreign consulate
whenever the government uses reasonable, albeit unsuccessful, efforts to
notify parents, guardians, or next-of-kin of the arrest of a juvenile who
holds legal resident status in the United States.

                     9
Likewise, the district court was correct in declining to dismiss the
informations against the juveniles on the claim that the juveniles were
not "taken before a magistrate judge forthwith," in violation of
§ 5033. In this case, Juvenile Numbered "24" appeared before a mag-
istrate judge on June 3, 1994 -- the date on which the government
filed the criminal complaint against the juvenile-- and again on June
6, 1994. The information was filed on June 8, 1994. Thus, it appears
from the factual background that the juvenile was brought before a
magistrate judge before the information was filed. Indeed, the juve-
nile had counsel appointed to him before the information was filed
and while the criminal charges were pending against the juvenile. We
are unable to ascertain the statutory violation alleged by the juvenile
under the circumstances of this case.11

IV.

For the foregoing reasons, the order of the district court denying
the juveniles' motions to dismiss the informations against them for
alleged violations of 18 U.S.C. §§ 5033 and 5036 shall be, and it
hereby is,

AFFIRMED.
_________________________________________________________________

11 There was a five-day period between the filing of the information
against Juveniles Numbered "22" and "26" and their initial appearances
before a magistrate judge; there was a six-day period relative to Juvenile
Numbered "31." The district court judge found that "all of the juveniles
had their initial appearance[s] before a magistrate within days of the
criminal information being filed" and that such a period of time was "rea-
sonable." Without relevant and persuasive argument by the juveniles to
the contrary, this court is neither equipped nor prepared to reverse the
district judges determination.




                    10